Citation Nr: 0004423	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-04 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
internal derangement of the right knee.

2.  Entitlement to an earlier effective date prior to October 
29, 1990 for a compensable evaluation for the veteran's 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from February 1973 to December 
1974.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 10 percent rating for the veteran's right knee 
disability and denied entitlement to an effective date 
earlier than October 29, 1990 for a compensable evaluation 
for the veteran's internal derangement of the right knee.

During the pendency of this appeal, the RO granted a 20 
percent evaluation effective from October 27, 1997 for the 
veteran's right knee internal derangement.  However, since 
the rating criteria provide for a higher evaluation for this 
disability, the appeal is continued.  Where there is no 
clearly expressed intent to limit an appeal, the RO is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's internal derangement of the right knee is 
productive of generalized tenderness with some pain on range 
of motion. 

2.  The veteran claimed increased disability in the 
impairment of his right knee in a statement received on 
October 29, 1990; prior to this date, no communication or 
medical records reflecting treatment of the veteran's right 
knee disability are of record since the veteran's previous 
notice of disagreement submitted in March 1978. 



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for internal derangement of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (1999).  

2.  The criteria for an assignment of an earlier effective 
date prior to October 29, 1990 for a compensable evaluation 
for internal derangement of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71, 
Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a rating decision dated in June 1975, the RO granted 
service connection for internal derangement of the right knee 
and assigned a 20 percent evaluation effective from December 
28, 1974.  That decision was based on prior hospitalization 
for internal derangement of the right knee that resulted from 
torn medial and lateral menisci and chondromalacia of the 
right patella.  

VA records for outpatient treatment of the veteran's right 
knee rendered from March to April 1975 reveal diagnoses of 
internal derangement of the right knee and right medial and 
lateral meniscus lesions.  A hospital summary dated in April 
1975 reveals full range of motion and negative tests.  Some 
crepitation was indicated; otherwise, the right knee was 
stable.  An arthroscopy was performed in May 1975.  
Outpatient records dated in May and June 1975 reveal some 
effusion post-operatively.

VA x-ray study conducted in August 1976 revealed normal 
findings.  VA outpatient record dated in August 1976 reveals 
possible chondromalacia of the right knee.  VA medical 
certificate and outpatient records dated in May 1977 disclose 
subjective complaints of right knee pain.  

VA outpatient records from the knee clinic dated in October 
1977 reveals no pathology associated with the right knee.  An 
October 1977 x-ray study revealed no evidence of bony defects 
or patellar dislocation.  In the report from VA examination 
dated in January 1978, the examiner noted no effusion, pain, 
or tenderness, some crepitus and full range of motion.  The 
diagnosis rendered was possible mild early chondromalacia of 
the right knee.

In the rating decision dated in February 1978, the RO reduced 
the evaluation of the veteran's right knee disability from 
20 percent disabling to zero percent, effective from May 1, 
1978.  That decision was based on clinical findings of a 
normal right knee.  The veteran filed a notice of 
disagreement with this determination but did not file a 
substantive appeal.  

Medical records for private outpatient treatment that 
extended from 1985 to 1986 are not related to any treatment 
of the veteran's right knee.  Medical records from Redding 
Medical Center dated in 1989 are related to treatment for 
other medical problems and only make mention of pain 
associated with internal derangement of the right knee.  

On October 29, 1990, the RO received the veteran's claim for 
an increase evaluation of his right knee disability due to 
increased severity of symptoms.

VA records dated in 1990 to 1991 relate to treatment for 
other disabilities and do not disclose any information 
pertinent to the veteran's right knee.  VA examination 
conducted in May 1991 disclosed complaints of right knee 
pain, instability, clicking, and locking.  On examination, 
the examiner noted that the veteran walked without a limp or 
cane, and that range of motion was limited at 116 degrees out 
of 140 without crepitus.  An x-ray revealed a normal right 
knee.

VA and private medical outpatient records dated in 1992 
relate to other disorders and do not reveal any treatment of 
the right knee.

In November 1992, the Board remanded to the RO for further 
development the matter as to a compensable rating for 
internal derangement of the right knee.  

The RO indicated in a note dated in April 1993 that there had 
been no response from the veteran with respect to treatment 
of the right knee dating from 1978 to that period of time.

VA examination dated in August 1994 discloses complaints of 
frequent pain, locking and swelling and giving out of the 
right knee.  Examination of the right knee demonstrated no 
swelling, tenderness, or deformity.  The patella was in 
normal position and mobility was nontender.  The ligaments 
were intact in all directions and range of motion of the knee 
without pain or crepitus was 130 degrees out of 140 degrees.  
The diagnosis rendered was status post right knee injury with 
a history of meniscus tears.  An x-ray conducted at that time 
revealed a normal right knee.   

In a Board decision dated in May 1995, the Board increased 
the veteran's evaluation for his right knee disability from a 
zero percent rating to a 10 percent evaluation effective from 
October 29, 1990.

VA outpatient records for treatment that extended from March 
1997 to March 1998 primarily relate to complaints of 
increased pain and a giving out of the knees.  In a record 
dated in March 1997, the examiner noted that the veteran's 
gait was antalgic due to the right knee difficulties.  Also 
noted is knee strength at four out of five and quad strength 
at five out of five.  

The veteran failed to report for VA examination scheduled for 
December 1997.

In VA outpatient record dated in February 1998, the examiner 
noted positive McMurray's sign, negative Lachman's test, and 
an antalgic gait on the right side.  In a March 1998 record, 
the veteran complained of subpatellar pain and requested 
Tylenol 3 for the pain as the Vicodin was not effective.  The 
veteran reported that he had pain on getting up from kneeling 
and sitting positions and difficulty with walking.  In 
another record dated in March 1998, the examiner reported 
that the veteran's symptoms were consistent with patellar 
femoral syndrome and/or meniscus injury.  Physical therapy 
was indicated. 

The March 1998 x-ray study disclosed faint calcifications 
present in the region of the menisci of the right knee.  
Medial and lateral joint compartments and the patellofemoral 
joints bilaterally appeared normal in width.  A small to 
moderate joint effusion on the right side was not excluded.  
There was no evidence of fracture.  The impression rendered 
at that time was peculiar calcifications involving the 
meniscus of the right knee.

VA examination dated in May 1998 disclosed that the veteran 
was wearing bilateral leg braces.  The veteran stated that he 
had not had any surgeries on his right knee and that he was 
not taking any medication.  Complaints included frequent pain 
and occasional swelling and clicking.  Also, there was no 
evidence of locking, stiffness, or limitation of motion.  On 
examination of the right knee, the examiner reported no 
tenderness, swelling, or deformity.  The patella was normal 
in position and mobility and mildly tender.  There was mild 
laxity of the lateral collateral ligament.  The knee had full 
extension and was able to flex to 125 degrees with pain and 
guarding, but without crepitus.  The diagnosis rendered was 
internal derangement of the right knee.

A review dated in September 1998 of prior VA x-ray films 
taken in March 1998 revealed joint space in the right knee as 
normal, but there were several punctate calcifications seen 
within the knee joint.  Along the medial aspect of the knee 
joint, the calcifications appeared more linear.  The patello-
femoral joint also appeared normal and no bone lesions were 
indicated.  Findings of the right knee were consistent with 
chondrocalcinosis without evidence of degenerative joint 
disease.  

During VA examination conducted in July 1999, the examiner 
recited the veteran's history of an inservice injury to the 
right knee.  Subjective complaints at that time included pain 
in the middle of the knee that radiated laterally, worse in 
the winter and with activities.  The veteran reported that he 
wore a brace all the time and that the knee had been giving 
away and locking on occasion.  Examination of the right knee 
revealed generalized tenderness with no soft tissue swelling.  
The examiner stated that due to the difficult nature of the 
veteran, examination of the ligaments and patella was not 
possible.  Range of motion testing revealed flexion at 
90 degrees on the right and 110 degrees on the left.  
Extension was approximately minus five degrees on the right.  
After ambulation of about 300 to 400 feet, the examiner noted 
that there was no noted increase in the heat or swelling of 
the right knee.

The diagnosis rendered during that examination was bilateral 
knee arthralgia, greater on the right side.  Due to the pain 
and tenseness on the part of the veteran, examination in full 
was not possible.  The examiner was able to rule out 
rheumatoid arthritis, but was not able to rule out 
pseudogout.

In the rating decision dated in August 1999, the RO increased 
the veteran's evaluation from a 10 percent rating to a 
20 percent rating, effective from October 27, 1997.

The record discloses that the veteran receives Social 
Security disability income.

Analysis

The issues for determination in this case are entitlement to 
an evaluation in excess of 20 percent for internal 
derangement of the right knee and entitlement to an effective 
date earlier than October 29, 1990 for the veteran's service-
connected right knee disability.  These matters will be 
analyzed separately below.


Increased Rating

A claim for an increased evaluation for a service-connected 
disability is well-grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Thus, this veteran has established a well grounded claim.  
Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Under Diagnostic Code 5257 for impairment of the knee with 
recurrent subluxation or lateral instability, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is merited for moderate impairment, and the maximum of 
30 percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257 (1999).

The clinical evidence overall does not substantiate an 
evaluation in excess of 20 percent under Diagnostic Code 
5257.  Although the Board has reviewed the medical evidence 
overall, the evidence most probative in this decision is the 
clinical findings from the VA examinations conducted in May 
1998 and July 1999.  See Francisco v. Brown at 55, 58.  
Specifically, during the 1998 examination, the examiner 
reported the veteran's complaints of frequent pain and some 
swelling and clicking.  However, the examiner also noted no 
evidence of locking, stiffness, or limitation of motion.  
Furthermore, there were no signs of tenderness, swelling, or 
deformity.  Additionally, the patella was normal from all 
aspects and there was only mild laxity of the lateral 
collateral ligament.  Thus, in this respect, the veteran's 
right knee disability is not productive of severe impairment 
so as to warrant the next higher evaluation of 30 percent 
under Diagnostic Code 5257.  38 C.F.R. § 4.71, Diagnostic 
Code 5257.  Essentially, pathology associated with the 
veteran's right knee disability was mild in nature; thus, an 
evaluation greater that 20 percent is not merited.  Id.  

Further, as noted herein, clinical findings from the 1999 
examination equally do not support an evaluation in excess of 
20 percent.  Id.  For example, the examiner indicated some 
generalized tenderness with no evidence of soft tissue 
swelling.  Although it apparently was difficult to fully 
examine the status of the veteran's ligaments and patella, 
the examiner reported that upon ambulation of around 300 to 
400 feet, there was no apparent increase in the heat or 
swelling of the right knee.  Thus, in light of this evidence 
as well, the veteran's internal derangement of the right knee 
is not productive of severe impairment so as to warrant an 
evaluation in excess of 20 percent.  Id.  

Nonetheless, the Board recognizes that the assignment of a 
specific diagnostic code depends on the facts of the 
particular veteran's case.  Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  A change in the diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); see also Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  In this vein, the Board 
has explored the potential application of other diagnostic 
codes related to impairment of the right knee.  

For example, based on clinical findings of some limitation of 
motion, Diagnostic Code 5260 has been considered.  With 
flexion limited to 30 degrees, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71(a), Diagnostic Code 5260 (1999).  
Where there is flexion limited to 15 degrees, a maximum 
rating of 30 percent is merited.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5260 (1999).  However, the medical evidence 
of record does not support such limitations.  Significantly, 
during the 1998 VA examination, the examiner reported that 
the veteran was able to flex to 125 degrees.  Moreover, 
objective findings from examination in 1999 disclosed flexion 
at 90 degrees on the right.  Thus, in view of such data, the 
veteran's right knee disability does not warrant an 
evaluation in excess of 20 percent pursuant to Diagnostic 
Code 5260.  Id. 

Furthermore, under Diagnostic Code 5261, were there is 
evidence of extension limited to 15 degrees, a 20 percent 
evaluation is warranted.  And, with extension limited to 20 
degrees, a rating of 30 percent is merited.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261 (1999).  Again, however, in 
spite of some limitations in the veteran's ability to extend 
his right knee, the rating criteria associated with this 
diagnostic code does not provide an avenue for an evaluation 
greater than the current 20 percent.  Id.  For example, as 
reported during the 1998 examination, the veteran's right 
knee had full extension.  Moreover, findings during the 1999 
examination revealed that extension of the right knee was 
approximately minus five degrees.  In light of these clinical 
data and in view of the rating provisions related to range of 
motion, the veteran has not submitted medical evidence so as 
to warrant an evaluation in excess of 20 percent.  

In view of the fact that a lay person is not competent to 
make a medical diagnosis or provide a competent medical 
opinion, the veteran's assertions concerning the severity of 
his right knee disability fall short of competent evidence in 
support of his claim.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1992).

The Board is aware that under 38 C.F.R. § 4.10 (1999), in 
cases of functional impairment, evaluations are to be based 
upon the lack of usefulness, and medical examiners must 
furnish a full description of the effects of the disability 
upon the veteran's ordinary activity; this requirement is in 
addition to the etiological, anatomical, pathological, and 
prognostic data required for ordinary medical classification.  

Furthermore, as indicated above, in cases involving 
musculoskeletal disability, the elements to be considered 
include the ability to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  The 
examinations upon which the ratings are based must adequately 
describe the anatomical damage and functional loss with 
respect to these elements.  Id.  The functional loss may be 
due to pathology such as absence of bone or muscle, 
deformity, or pain, supported by adequate pathological 
studies.  Id.  Weakness of the affected area is also for 
consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, and instability, are also to be 
considered.  Id.  Additionally, with any form of arthritis, 
painful motion is an important factor.  The involved joint 
should be tested for pain on both active and passive motion, 
while bearing weight and without, and if possible compared 
with the range of motion of the opposite, undamaged joint.  
38 C.F.R. § 4.59 (1999); cf. DeLuca v. Brown, 8 Vet. App. 
202.

In light of these provisions, the Board notes that the 
clinical data as reported above encompass considerations of 
functional loss and those factors such as weakness, pain, 
swelling, and instability.  Id.  Nonetheless, examination of 
the veteran's right knee demonstrated no evidence of locking, 
stiffness, or limitation of motion.  Furthermore, there were 
no signs of tenderness, swelling, or deformity.  Thus, 
although the Board has considered the applicable regulatory 
provisions, those factors do not alter the current evaluation 
of 20 percent.  

In determining the outcome for this veteran's right knee 
disability, the Board has considered all potential applicable 
regulations and laws relevant to his assertions and issues 
raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Nonetheless, there is no reasonable doubt 
in this case so as to merit an evaluation in excess of the 
current 20 percent.  VA law states that upon careful 
consideration of all ascertainable and collected data, if a 
reasonable doubt arises concerning service origin, the degree 
of disability, or any other relevant matter, such doubt will 
be resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (1999).  Thus, the evidence of record 
preponderates against the veteran's claim of entitlement to 
an evaluation in excess of 20 percent.  

Earlier effective date 

At the outset, the Board notes that the veteran has submitted 
a well grounded claim.  The VA, therefore, has a duty to 
assist with the development of the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

Generally speaking, the controlling rules and law provide 
that the effective date of an original claim, a reopened 
claim, or a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  
Should the application for compensation be received by the 
adjudicating agency within one year from discharge from 
service, the effective date of such award shall be the day 
following the date of discharge or release.  

The veteran states that he has continually pursued his claim 
for service-connected right knee internal derangement since 
1978, and as such, he contends that the effective date for a 
compensable evaluation should date to that period of time.  
Nonetheless, the Board notes that medical records for private 
outpatient treatment that extended from 1985 to 1986 do not 
include clinical findings or indications of any treatment of 
the veteran's right knee.  Moreover, as noted above, medical 
records from Redding Medical Center dated from 1989 to 1990 
are not pertinent to treatment of the right knee and only 
mention in passing prior complaints of pain associated with 
internal derangement of the right knee.  

In fact, prior to the veteran's claim on October 29, 1990 for 
an increased rating due to heightened symptoms related to his 
service-connected right knee disability, there are no 
pertinent clinical data of record or, in fact, any evidence 
at all to support an earlier effective date.  As noted above, 
pertinent law and regulations provide that the effective date 
for a claim of increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  
Thus, in spite of the veteran's allegations to the contrary, 
the record substantiates that entitlement arose on the date 
of the veteran's claim for an increased evaluation, received 
on October 29, 1990.  38 C.F.R. § 3.400.  Therefore, based on 
the above, the Board concludes that the veteran is not 
entitled to an effective date for a compensable evaluation 
for internal derangement of the right knee prior to October 
29, 1990.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
internal derangement of the right knee is denied.  

Entitlement to an earlier effective date prior to October 29, 
1990 for a compensable evaluation for the veteran's service-
connected right knee disability is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

